IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TAMARR MINOR,                            :   No. 90 MAP 2021
                                         :
                   Appellant             :   Appeal from the Memorandum and
                                         :   Order of the Commonwealth Court
                                         :   at 230 MD 2021 dated September
             v.                          :   27, 2021
                                         :
                                         :
PENNSYLVANIA BOARD OF PROBATION          :
AND PAROLE, ET AL.,                      :
                                         :
                   Appellee              :


                                   ORDER


PER CURIAM                                            DECIDED: July 20, 2022
    AND NOW, this 20th day of July, 2022, the order of the Commonwealth Court is

AFFIRMED.